DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 21 recites, inter alia, “…the depth of the recessed portion is from 0.01 to 0.08 mm”.  (Emphasis added).
Claim 22 recites, inter alia, “…the depth of the recessed portion is from 0.02 to 0.05 mm”.  (Emphasis added).
Claim 23 recites, inter alia, “…the depth of the recessed portion is from 0.3 to 0.8 mm”.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Information Disclosure Statement
4.	The Information Disclosure Statement (IDS) filed on 11/30/2020 has been considered.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claim 35 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 10,210,973. Although the claims at issue are not identical, they are not patentably distinct from each other because, all the claimed limitations recited in the present application are transparently found in the US Patent 10,210,973 with obvious wording variations. Take an example of comparing claim (1) of pending application and claim (1) of US Patent 10,210,973:
Pending Application (17/107,616)
US Patent 10,210,973
35. A coil component comprising: 
a magnetic portion that includes metal particles and a resin material; 
a coil conductor made of a wire, embedded in the magnetic portion, and having a core portion, the core portion being a cavity surrounded by the wire; and 
outer electrodes electrically connected to the coil conductor, 
wherein the magnetic portion includes a magnetic base having a protrusion portion, the protrusion portion extending from the magnetic base and including an end positioned a spaced distance from the magnetic base, and a magnetic outer coating, 
the coil conductor is disposed on the magnetic base such that the protrusion portion is located in the core portion, 
the magnetic outer coating is disposed so as to cover the coil conductor, the magnetic base, and the end of the protrusion portion, 
the bottom surface of the magnetic base includes a recessed portion in an area opposite to the protrusion portion, 
the filling factor of the metal particles in the magnetic base is higher than the filling factor of the metal particles in the outer coating, 
the filling factor of the metal particles in the magnetic base is from 65% to 85%, 
the filling factor of the metal particles in the outer coating is from 50% to 75%, 
the protrusion portion is in shape of an elliptic cylinder having a major axis and a minor axis, and 
the ratio of the major axis to the minor axis is in a range of 1.2 and 1.7.
1. A coil component comprising:
a magnetic portion that includes metal particles and a resin material, the metal particles being formed of a metal material, the metal material being at least one material selected from iron, Fe-Si alloys, Fe-Si-Cr alloys, and Fe-Si-Al alloys;
a coil conductor embedded in the magnetic portion and having a core portion, the coil conductor being wound in an α-winding form; and
outer electrodes electrically connected to the coil conductor,
wherein the magnetic portion includes a magnetic base having a protrusion portion, the protrusion portion extending from the magnetic base and including an end positioned a spaced distance from the magnetic base, and a magnetic outer coating,
a protective layer containing Ti and resin is disposed on the magnetic portion,
a filling factor of the metal particles in the magnetic base is 65% or more, and a filling factor of the metal particles in the magnetic outer coating is 50% or more,
the coil conductor is disposed on the magnetic base such that the protrusion portion is located in the core portion,
the magnetic outer coating covers the coil conductor, the magnetic base, and the end of the protrusion portion,
the bottom surface of the magnetic base includes a recessed portion in an area opposite to the protrusion portion,
a length (L) of the coil component is about 0.9 mm or more and 2.2 mm or less, and a width (W) of the coil component is about 0.6 mm or more and 1.8 mm or less.


The claims of the application (17/107,616) encompass the same subject matter except the instant claims are encompassed by US Patent 10,210,973. Specifically, application 17/107,616 discloses a “the filling factor of the metal particles in the magnetic base is from 65% to 85%, the filling factor of the metal particles in the outer coating is from 50% to 75%” whereas US Patent 10,210,973 claims include “a filling factor of the metal particles in the magnetic base is 65% or more, and a filling factor of the metal particles in the magnetic outer coating is 50% or more”.  The aforementioned omissions, however, do not entirely change the results of each invention and both inventions, minus stated variations, have the same purpose and provide the same results. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the US Patent 10,210,973’s coil component. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 20, 24-28 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., (hereinafter Liu), U.S. Patent Application Publication 2014/0218157, in view of Iguchi et al., (hereinafter Iguchi), U.S. Patent Application Publication 2007/0188281.
Regarding Claim 20, Liu teaches, a coil component (Fig. 2F) comprising: 
a magnetic portion (2, 4) that includes metal particles and a resin material; 
a coil conductor (3) embedded in the magnetic portion and having a core portion (core portion of 3); and 
outer electrodes (5, 6) electrically connected to the coil conductor, 
wherein the magnetic portion includes a magnetic base (21) having a protrusion portion (22), the protrusion portion extending from the magnetic base and including an end (an end of 22) positioned a spaced distance from the magnetic base, and a magnetic outer coating (4), 
the coil conductor is disposed on the magnetic base such that the protrusion portion (22) is located in the core portion, 
the magnetic outer coating (4) covers the coil conductor (3), the magnetic base (21), and the end of the protrusion portion (22), 
the bottom surface of the magnetic base (21) includes a flat portion in an area opposite to the protrusion portion.  (Liu: Figs. 2F and 3D, para. [0038], [0040]).
Liu does not explicitly teach, the bottom surface of the magnetic base (21) includes a recessed portion in an area opposite to the protrusion portion.
However, Iguchi teaches (Fig. 1), the bottom surface (16) of the magnetic base (12) includes a recessed portion (not labeled) in an area opposite to the protrusion portion (18).  (Iguchi: Figs. 1-3, para. [0025], [0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the bottom surface of the magnetic base of Liu to include the recessed portion of Iguchi, the motivation being to simplify mounting on a circuit board [0024]. (Iguchi: Figs. 1-3, para. [0024]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 24, the combination of Liu in view Iguchi further teaches, wherein the angle formed by a wall surface and a bottom surface of the recessed portion is from 110 degrees to 130 degrees.  (Liu: Figs. 2F and 3D, para. [0038], [0040]).
Regarding Claim 25, the combination of Liu in view Iguchi further teaches, wherein the bottom surface (Liu: bottom of base 21) of the magnetic base further includes grooves (Liu: not labeled), and end portions (Liu: 31, 32) of the coil conductor extend into the grooves.  (Liu: Figs. 2F and 3D, para. [0038], [0040]).
Regarding Claim 26, the combination of Liu in view Iguchi further teaches, wherein the magnetic portion (Liu: 2) is located between the end portions (Liu: 31, 32) of the coil conductor that extend into the grooves located in the bottom surface of the magnetic portion and respective peripheral surfaces (Liu: peripheral surfaces of base 21) of the coil component.  (Liu: Figs. 2F and 3D, para. [0038], [0040]).
Regarding Claim 27, the combination of Liu in view Iguchi further teaches, wherein the outer electrodes (Liu: 5, 6) are disposed on at least the end portions (Liu: 31, 32) of the coil conductor.  (Liu: Figs. 2F and 3D, para. [0038], [0040]).
Regarding Claim 28, the combination of Liu in view Iguchi further teaches, wherein the outer electrodes (Liu: 5, 6) extend beyond the end portions (Liu: 31, 32) of the coil conductor to respective peripheral end surfaces of the magnetic portion (Liu: 4).  (Liu: Figs. 2F and 3D, para. [0038], [0040]).
Regarding Claim 31, the combination of Liu in view Iguchi further teaches, the magnetic permeability of the magnetic base (Liu: 2) is higher than the magnetic permeability in the outer coating (Liu: 4), which is analogous to a higher filling factor of the magnetic base vs the outer coating.  (Liu: Figs. 2F and 3D, para. [0011], [0050], Tables 6 and 7).
Regarding Claim 32, the combination of Liu in view Iguchi further teaches, wherein the protrusion portion (Liu: 22) is in a shape of an elliptic cylinder.  (Liu: Figs. 2F and 3D, para. [0038], [0040]).
Regarding Claim 33, the combination of Liu in view Iguchi further teaches, wherein the protrusion portion (Liu: 22) (Iguchi: 18) is substantially aligned with the recessed portion (recessed portion opposite (18), not labeled), the motivation being to simplify mounting on a circuit board [0024].  (Liu: Figs. 2F and 3D, para. [0038], [0040]), (Iguchi: Figs. 1-3, para. [0024], [0025], [0034]).
Regarding Claim 34, the combination of Liu in view Iguchi further teaches, wherein the metal particles comprise at least two of crystalline particles, amorphous particles, and nanocrystal particles, (Liu: “iron-based amorphous powder, Fe--Si--Al alloy powder, permally powder, ferro-Si alloy powder, nanocrystalline alloy powder, and a combination of two or more thereof”, [0040]).  (Liu: Figs. 2F and 3D, para. [0038], [0040]).

10.	Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Iguchi, as applied to claim 20, in view of Sakamoto et al., (hereinafter Sakamoto), U.S. Patent Application Publication 2013/0328656.
Regarding Claim 29, the combination of Liu in view Iguchi teaches, a flat upper surface of the magnetic base (Liu: 21).  (Liu: Figs. 2F and 3D, para. [0038], [0040]).
The combination of Liu in view Iguchi, does not explicitly teach, wherein the coil conductor is disposed adjacent to a surface of the magnetic base from which the protrusion portion extends and a vertical height of the surface increases with increasing distance along the surface from the protrusion.
However, Sakamoto teaches, wherein the coil conductor (30A) is disposed adjacent to a surface of the magnetic base from which the protrusion portion (24A) extends and a vertical height of the surface increases (increases at step 22D2) with increasing distance along the surface from the protrusion.  (Sakamoto: Fig. 6, [0070]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Liu in view Iguchi to include the increased vertical height of the surface of Sakamoto, the motivation being, to easily prevent shifting of the position of the winding part (30A).  (Sakamoto: Fig. 6, [0070]).  Therefore, the limitations of Claim 29 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 30, similarly as claim 29, the combination of Liu in view Iguchi teaches, a flat upper surface of the magnetic base (Liu: 21).  (Liu: Figs. 2F and 3D, para. [0038], [0040])
The combination of Liu in view Iguchi, does not explicitly teach, wherein the height increases linearly with the increasing distance.
However, Sakamoto teaches, the coil conductor (30A) is disposed adjacent to a surface of the magnetic base from which the protrusion portion (24A) extends and a vertical height of the surface increases (increases at step 22D2) with increasing distance along the surface from the protrusion.  (Sakamoto: Fig. 6, [0070]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Liu in view Iguchi to include a linearly increasing height of the surface of Sakamoto, the motivation being, to easily prevent shifting of the position of the winding part (30A).  (Sakamoto: Fig. 6, [0070]).  Therefore, the limitations of Claim 30 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
12/2/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837